Exhibit 10.15

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT, effective as of November 1, 2003 (“Agreement”), is
made between LeapFrog Enterprises, Inc., a Delaware corporation (the “Company”),
and Timothy Bender (“Executive”) and amends, restates and supersedes the
Employment Agreement dated November 17, 1997.

 

RECITALS:

 

WHEREAS, Executive has been a key executive of the Company, and the Company
deems the continuation of Executive’s services during the term of this Agreement
to be material and significant to the Company’s success and desires to ensure
that the skills and experience of Executive will remain available to the
Company;

 

WHEREAS, the Compensation Committee of the Company’s Board of Directors approved
the general terms of this Agreement on July 22, 2003, and, subsequent to such
approval, the Company and Executive have agreed to changes as set forth this
Agreement; and

 

WHEREAS, the parties hereto desire to enter into this Agreement, which will
supersede any and all prior and contemporaneous agreements and understandings
pursuant to Section 9.1 below, providing for the continued employment of
Executive by the Company on the terms and conditions hereinafter set forth.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual promises and subject to the terms
and conditions set forth herein, the parties hereto agree as follows:

 

SECTION 1. EMPLOYMENT

 

1.1 Position, Duties, Responsibilities, Authority. The Company hereby employs
Executive as the President of the Global Consumer Group, reporting to the
President and Chief Executive Officer of LeapFrog Enterprises, Inc., for the
Employment Term (as defined below) and on the terms and conditions hereinafter
set forth. In such capacity, Executive shall have such duties and authority as
are customary for, and commensurate with such position, and such other duties as
the Board of Directors may prescribe. Executive shall, to the best of
Executive’s ability, carry out such responsibilities and duties as are
commensurate with this position. Executive’s principal office for the
performance of services under this Agreement shall be in the San
Francisco/Oakland Bay Area or at any location or locations other than the
aforesaid as Executive shall agree to and as the Company’s Board of Directors
may designate from time to time.

 

1.2 Exclusive Employment. During the Employment Term, Executive shall devote his
full business time to his duties and responsibilities set forth in this Section
1. Without



--------------------------------------------------------------------------------

limiting the generally of the foregoing, Executive shall not, without the prior
written approval of the Company’s Board of Directors, during the Employment
Term, render services of a business, professional or commercial nature to any
other person, firm or corporation, whether for compensation or otherwise, except
that Executive may engage in civic, philanthropic and community service
activities so long as such activities do not interfere with Executive’s ability
to comply with this Agreement and are not otherwise in conflict with the
policies or interest of the Company.

 

SECTION 2. COMPENSATION AND OTHER BENEFITS.

 

In consideration of Executive’s employment, and except as otherwise provided
herein, Executive shall receive from the Company the compensation and benefits
described in this Section 2, in full and complete satisfaction of all of the
Company’s obligations to Executive arising from Executive’s employment. The
compensation and employee benefits payable to Executive pursuant to this
Agreement may be changed only by the written agreement of the parties. Executive
authorizes the Company to deduct and withhold from all compensation to be paid
to him any and all sums required to be deducted or withheld by the Company
pursuant to the provisions of any federal, state, or local law, regulation,
ruling, or ordinance, including, but not limited to, income tax withholding and
payroll taxes.

 

2.1. Base Compensation and Bonus. During the Employment Term, the Company shall
pay to Executive, and Executive shall be entitled to receive from the Company, a
base salary for the full time employment referred to in Section 1 hereof of
$260,000 per year (“Salary”), or such higher amount as approved by the Company’s
Board of Directors or any committee thereof. Executive shall be eligible to
receive an annual bonus (“Bonus”), of $90,000, or such higher amount as approved
by the Company’s Board of Directors or any committee thereof, based upon
performance standards as established in writing by the President and Chief
Executive Officer of LeapFrog and the Board of Directors, with consultation with
Executive, provided Executive is employed as of December 31 of the year of the
Bonus.

 

2.2. Vacation. Executive shall be entitled to four weeks paid vacation in any
fiscal year during the Employment Term in accordance with Company vacation and
leave policies and to one additional week of personal leave during each fiscal
year during the Employment Term. Vacation time shall be planned and taken
consistent with Executive’s duties and obligations hereunder.

 

2.3 Other Benefits. During the Employment Term, Executive shall be entitled to
receive an automobile allowance of $650 per month and such other specific and
applicable employee benefits, such as group medical and dental for Executive,
Executive’s spouse and dependent children, life and disability insurance
coverage, and sick leave all as granted to the Company’s executive employees in
accordance with the Company’s policies and guidelines, including but not limited
to contribution requirements for dependent coverage, as approved by the
Company’s Board of Directors from time to time. In addition, conditioned on
Executive’s medical condition being such that he will not be rated as a health
risk resulting in higher than normal premium costs for such policy or policies
and Executive’s agreement to submit to all physical and medical examinations
required to obtain such policy or policies, the Company shall obtain and
maintain during the Employment Term one or more policies of term life insurance

 

2



--------------------------------------------------------------------------------

providing an aggregate benefit in the amount of $1,000,000, over and above the
basic life insurance benefit provided to all employees (this insurance will be
purchased after the completion of a medical examination on behalf of the
applicable insurance company). Executive shall have the right to designate the
beneficiary or beneficiaries of the benefit payable upon death pursuant to such
policy or policies and may transfer ownership of such policy or policies to any
life insurance trust, family trust or other trust. After a policy is in effect,
if the Company fails to maintain the full amount of such coverage, upon the
Executive’s death while employed by the Company, the Company shall pay to his
beneficiaries any difference between $1,000,000 and the benefit payable to
Executive or his beneficiaries under such policy or policies

 

2.4 Stock Options. Executive’s prior stock option agreements shall remain in
full force and effect.

 

SECTION 3. EMPLOYMENT TERM AND TERMINATION.

 

3.1 Term. Executive’s term of employment under this Amended and Restated
Employment Agreement shall commence as of the date hereof and shall terminate on
March 31, 2005, unless terminated earlier pursuant to Sections 3.2, 3.3, 3.4 or
3.5 hereof (“Employment Term”).

 

3.2 Termination by Death. Executive’s term of employment will terminate upon the
death of Executive; provided that the Company shall pay to the estate of the
Executive any unpaid Salary or Bonus to the extent earned at the date of death,
any amounts payable by the Company at the date of death under the life insurance
policies as provided in Section 2.3, and any amounts payable pursuant to the
Company’s employee benefit plans in accordance with such plans.

 

3.3 Termination Upon Permanent Disability. Executive’s term of employment shall
terminate upon the “permanent disability” of Executive. As used herein, the term
“permanent disability” shall mean a physical or mental disability that renders
Executive unable to perform his normal duties for the Company for a period of
120 consecutive days as determined by a licensed physician. The Company and
Executive or his legal representative shall use their best efforts to agree on
the physician to determine permanent disability. If they cannot agree within ten
(10) days after the first party makes a written proposal stating the name of a
physician, then the other party shall select a physician within ten (10) days
and within ten (10) days thereafter the two physicians shall select a third
physician. All such physicians must be board certified in the medical area
giving rise to the alleged disability. The determination of the third physician
shall be final and binding. If one party fails to select a physician within said
ten (10) day period, the physician named by the other party shall make the
determination of permanent disability. Upon termination of Executive for
permanent disability, the Company shall pay to Executive any unpaid Salary or
Bonus to the extent earned at the date of termination for permanent disability,
any amounts payable by the Company at the date of termination for permanent
disability under the Company’s disability policies, and any amounts payable by
the Company pursuant to the Company’s other employee benefit plans in accordance
with such plans.

 

3.4 Termination for Cause. The Company shall have the right to terminate the
employment of Executive for “Cause” by delivering to him a written notice
specifying such

 

3



--------------------------------------------------------------------------------

Cause. Executive shall be entitled to at least ten (10) days’ prior written
notice of the Company’s intention to terminate his employment for any Cause
specifying the grounds for such termination. If the Company exercises such
right, its obligation under this Agreement to make any further payments to
Executive, other than any unpaid Salary, Bonus and any amounts payable pursuant
to the Company’s employee benefit plans in accordance with such plans due in, or
allocable to, the period prior to said termination, shall thereupon cease and
terminate. For purposes of this Agreement, a termination shall be for “Cause” if
the Executive shall: (i) commit an act of fraud, embezzlement or
misappropriation involving the Company; (ii) be convicted by a court of
competent jurisdiction of, or enter a plea of guilty or no contest to, any
felony involving moral turpitude or dishonesty; (iii) commit an act, or fail to
commit an act, involving the Company which amounts to, or with the passage of
time would amount to, willful misconduct, wanton misconduct, gross negligence or
a breach of this Agreement and which results or will result in significant harm
to the Company; or (iv) willfully fail to perform the responsibilities and
duties specified herein for a period of ten (10) days following receipt of
written notice from the Company which specifically describes past instances of
willful failure of performance; provided that in the case of (iv) above, during
the ten (10) day period following receipt of such notice, Executive shall be
given the opportunity to take reasonable steps to cure any such claimed past
failure of performance.

 

3.5 Compensation and Benefits Upon Termination Without Cause. In the event the
Company terminates the Executive’s employment for any reason other than the
death or permanent disability of Executive, or Cause, or Executive resigns for
Good Reason, and Section 3.6 hereof is not applicable to such termination or
resignation, the Company shall pay to Executive: (i) in a lump sum within thirty
(30) days of the effective date of termination, any Salary due through the date
of termination; (ii) in a lump sum within thirty (30) days of the effective date
of termination, the balance of Executive’s Salary, which he would have been
entitled to receive through the end of the Severance Period (defined below),
(iii) in a lump sum within thirty (30) days of the effective date of
termination, all of Executive’s guaranteed Bonus and a pro rata portion of
Executive’s Bonus which is not guaranteed (annualizing results of operations for
the period prior to the date of termination), which he would have been entitled
to receive through the end of the Severance Period, and (iv) continuation of
benefits upon the same terms and conditions then in effect on the date of
termination under all medical, dental and life insurance plans through the end
of the Severance Period, provided that Executive at his own expense shall be
entitled to continue appropriate benefits under any applicable COBRA program
thereafter. In addition to the foregoing, all unvested stock options held by
Executive shall continue to vest through the end of the Severance Period and
shall be exercisable for that specific period following the end of the Severance
Period as provided under the applicable stock option agreements in the case of
termination of employment. As used in this Section 3.5, the Severance Period
shall mean twelve (12) months after the effective date of termination.

 

3.6 Compensation Payable in the Event of a Change of Control. If, in connection
with a Change of Control transaction as defined below, either the employment of
Executive is terminated by the Company for any reason other than the death or
permanent disability of Executive or Cause within ninety (90) days prior to or
within twelve (12) months after a Change of Control transaction or Executive
resigns for Good Reason within such period, the Company shall pay to Executive,
within five (5) business days following the consummation of a Change of

 

4



--------------------------------------------------------------------------------

Control transaction, an amount equal to 1.5 times Executive’s Salary and Bonus
paid for the immediately preceding fiscal year of the Company. Executive also
shall receive benefits under applicable employee benefit plans as provided in
Section 3.5(iv). In addition, notwithstanding anything to the contrary contained
herein or in any stock option or similar agreement to which Executive is a
party, upon the occurrence of a Change of Control, regardless of whether
Executive’s employment is terminated, all unvested stock options shall
immediately vest and become exercisable in full (or, if applicable, all
repurchase obligations of the Company shall immediately lapse) and such options
shall remain exercisable for the period specified in the applicable option
agreement. For purposes of this Agreement, a “Change of Control” of the Company
shall mean (i) any “person” (as such term is used in Section 13(d) of the
Securities Exchange Act of 1934, as amended, the “Exchange Act”) other than an
Affiliated Purchaser becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act) after the date of this Agreement of securities of the
Company representing at least a majority of the combined voting power of the
Company’s outstanding securities ordinarily having the right to vote at
elections of directors; (ii) the Company is merged or consolidated with any
person other than an Affiliated Purchaser and as a result of such merger or
consolidation the beneficial owners of securities of the Company before such
merger or consolidation hold immediately after such merger or consolidation less
than a majority of the combined voting power of the outstanding securities of
the surviving or resulting company ordinarily having the right to vote at
elections of directors, or (iii) the Company sells or transfers all or
substantially all of its assets to a person other than an Affiliated Purchaser.
For purposes of the foregoing, an “Affiliated Purchaser” means (i) any person
that is a beneficial owner of securities of the Company on or before the date of
this Agreement and/or any affiliate thereof (including, without limitation, the
members of Frogpond, LLC), and/or (ii) any employee benefit plan, sponsored or
maintained by the Company or any affiliate, or any group of persons which
includes such a plan.

 

3.7 [RESERVED]

 

3.8 Definition of Good Reason. For purposes of Sections 3.5 and 3.6, Executive’s
termination of employment with the Company shall be deemed for “Good Reason” if
any of the following events occur without Executive’s express written consent
and Executive resigns within six months after such event occurring but only if
Executive provides the Company with written notice of his belief that any one of
the following specific events has occurred and during the thirty (30) day period
following receipt of such notice, the Company fails to cure any such event:

 

(a) The assignment to Executive by the Company of duties inconsistent with, or a
substantial alteration in the nature or status of, Executive’s responsibilities
as provided in Section 1.1, other than the assignment of more senior duties, or
the failure to elect or re-elect Executive as a director of the Company or the
removal of him from any such positions;

 

(b) A reduction by the Company in Executive’s cash compensation pursuant to
Section 2.1 including any reduction of such cash compensation as such may be
increased by the Company;

 

5



--------------------------------------------------------------------------------

(c) Any failure by the Company to continue in effect without substantial adverse
change any compensation, incentive, welfare or benefit plan or arrangement, in
which Executive is participating at the time of a Change of Control (or any
other plans providing Executive with substantially similar benefits)
(hereinafter referred to as “Benefit Plans”), or the taking of any action by the
Company which would adversely affect, either as to the past or prospectively,
Executive’s participation in or materially reduce or deprive Executive of his
benefits that were provided under any such Benefit Plan at the time of a Change
of Control; unless an equitable substitute arrangement (embodied in an ongoing
substitute or alternative Benefit Plan) has been made for the benefit of
Executive with respect to the Benefit Plan in question;

 

(d) Relocation to any place more than 25 miles from the office regularly
occupied by Executive, except for required travel by Executive on the Company’s
business to an extent substantially consistent with past practice;

 

(e) Any material breach by the Company of any provision of this Agreement or the
failure by the Company or by any successor or assign of the Company (whether by
operation of law or otherwise, including any surviving company in a merger or
similar transaction involving the Company), within ten (10) business days after
written request to the Company or any successor or assign of the Company by
Executive following a Change of Control to deliver to Executive an agreement
expressly reaffirming its obligations under or agreeing to assume and comply
with the obligations of the Company under this Agreement.

 

SECTION 4. BUSINESS EXPENSES.

 

The Company shall pay for or reimburse Executive for all reasonable business
expenses incurred by Executive in the performance of his duties hereunder, upon
submission to the Company in accordance with Company policy of a written
accounting of such expenses, which accounting shall include an itemized list of
all expenses incurred, the business purposes for which such expenses were
incurred, and such receipts as Executive reasonably has been able to obtain.

 

SECTION 5. COVENANTS OF EXECUTIVE.

 

5.1 Acknowledgments. Executive acknowledges the following:

 

5.1.1 Access to Confidential Information. Executive’s services previously
rendered to the Company and to be rendered hereunder have placed him and shall
continue to place him in a position of confidence and trust which shall allow
him access to “Confidential Information” (as hereinafter defined).

 

5.1.2 Fair and Reasonable Covenants. The type and period of restrictions imposed
by the covenants in this Section 5 are fair and reasonable and such restrictions
will not prevent Executive from earning a livelihood.

 

6



--------------------------------------------------------------------------------

5.2 Covenant as to Nondisclosure or Use of Confidential Information. Executive
agrees as follows:

 

5.2.1 Executive shall not at any time during or after Executive’s employment,
disclose to anyone outside of the Company or use for any purpose that is not
expressly authorized by the Company Confidential Information. Executive shall
not deliver, reproduce or in any way allow any Confidential Information to be
delivered to or used by any third parties without specific written consent of a
duly authorized representative of the Company.

 

5.2.2 The Company’s agreements with other persons or with the U.S. government,
or its agencies, may include agreements that impose obligations or restrictions
regarding inventions that occur in connection with work relating to such an
agreement, or regarding the confidential nature of work pursuant to such an
agreement. Executive agrees to be bound by all such lawful obligations and
restrictions, and to do whatever is necessary to satisfy the obligations of the
Company.

 

5.2.3 If this Agreement is terminated for any reason, Executive will promptly
surrender and deliver to the Company all Confidential Information. Executive
will not retain any description or other document that contains or relates to
any Confidential Information that Executive may produce, obtain or otherwise
learn about during employment with the Company.

 

5.3 Assignment of Inventions. Executive assigns and transfers to the Company
Executive’s entire right, title and interest in and to all inventions;
including, but not limited to, ideas, improvements, designs and discoveries
(“Inventions”), whether or not patentable and whether or not reduced to
practice, or conceived by Executive (whether made solely by Executive or jointly
with others) during Executive’s employment with the Company which relate in any
manner to the actual or demonstrably anticipated business, work or research and
development of the Company or its subsidiaries, or result from or are suggested
by any task assigned to Executive or any work performance by Executive for or on
behalf of the Company or its subsidiaries. All Inventions are the sole property
of the Company; provided, however, that this Agreement does not require
assignment of an Invention which qualifies fully for protection under Section
2870 of the California Labor Code (Section 2870), which provides as follows:

 

5.3.1 Any provision in an employment agreement which provides that an employee
shall assign or offer to assign any of his or her rights in an invention to his
or her employer shall not apply to an invention that the employee developed
entirely on his or her own time and without using the employer’s equipment,
suppliers, facilities or trade secrets information except for those Inventions
that either:

 

(a) relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

(b) result from any work performed by the employee for the employer

 

5.3.2 To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under Section 5.3. 1, the provision is against the public policy of
this state and is unenforceable.

 

7



--------------------------------------------------------------------------------

5.4 Disclosure Of Inventions; Patents, Copyrights and Mask Work Rights.
Executive agrees that in connection with any Invention:

 

5.4.1 To keep and maintain adequate and current written records of all
Inventions made by Executive (in the form of notes, sketches, drawings and other
forms specified by the Company) while employed by the Company. These records
shall be available to the Company and shall be and remain the sole property of
the Company at all times. Executive will disclose such Inventions promptly in
writing to Executive’s immediate supervisor at the Company, with a copy to the
Company Secretary, whether or not Executive believes the Invention is protected
by Section 2870. Such disclosure shall be received in confidence by the Company.
Within thirty (30) days after receipt of such disclosure, the Company shall
respond to Executive specifying that the Company either (i) claims that the
Invention is an assignable invention (as defined below in Section 5.4.2), (ii)
relinquishes any claim to the Invention or (iii) requires further or more
detailed disclosure to assess its rights to the Invention under this Agreement.
In the case of clause (iii) above, the Company shall permit Executive time
during normal business hours reasonably necessary to prepare a more detailed
disclosure; and the Company shall provide an additional response as described in
this Section 5.4.1 within thirty (30) days after receipt by the Company of such
further or more detailed disclosure.

 

5.4.2 Upon request, to promptly execute a written assignment of title to the
Company for any Invention required to be assigned by Section 5.3 (“assignable
invention”) and Executive will preserve any such assignable invention as
Confidential Information.

 

5.4.3 Upon request, to assist the Company or its nominee (at its expense) during
and at any time subsequent to Executive’s employment in every reasonable way to
obtain for the Company’s or its nominee’s benefits., patents, copyrights, mask
work rights and other statutory rights (“Statutory Rights”) for such assignable
inventions in any and all countries, which inventions shall be and remain the
sole and exclusive property of the Company or its nominee whether or not
patented, copyrighted or the subject of a mask work right. Executive shall
execute such papers and perform such lawful acts as the Company deems necessary
to exercise all rights, title and interest in such Statutory Rights,

 

5.4.4 To execute and deliver to the Company or its nominee upon request and at
its, expense all documents, including applications for and assignments of
Statutory Rights to be issued therefore, as the Company determines are necessary
or desirable to apply for and obtain Statutory Rights on such assignable
inventions in any and all countries arid/or to protect the interest of the
Company or its nominee in Statutory Rights and to vest title thereto in the
Company or its nominee.

 

5.5 Return of Business Records and Equipment. Upon termination of Executive’s
employment hereunder, Executive shall promptly return to the Company: (i) all
documents, records, procedures, books, notebooks, and any other documentation in
any form whatsoever, including but not limited to written, audio, video or
electronic, containing any Information pertaining to the Company which includes
Confidential Information, including any and all copies of such documentation
then in Executive’s possession or control regardless of whether such
documentation was prepared or compiled by Executive, Company, other employees of
the Company, representatives, agents, or independent contractors, and (ii) all
equipment or tangible

 

8



--------------------------------------------------------------------------------

personal property entrusted to Executive by the Company. Executive acknowledges
that all such documentation, copies of such documentation, equipment, and
tangible personal property are and shall at all times remain the sole and
exclusive property of the Company.

 

5.6 Additional Covenants Protecting the Interests of the Company. Executive
agrees as follows:

 

5.6.1 That at all times during his employment hereunder, he shall comply with
the Company’s employee manual and other policies and procedures reasonably
established by the Company from time to time concerning matters such as
management, supervision, recruiting, diversity, and sexual harassment.

 

5.6.2 That during his employment hereunder, he shall not directly or indirectly,
individually or together or through any affiliate or other person, firm,
corporation or entity engage in any other business activity which would
materially interfere with the performance of his duties hereunder including, but
not limited to, engaging in any Competitive Business with that conducted by
Company. For purposes of this Section 5.6.2, “Competitive Business” shall mean
the toy/game and children’s educational and entertainment products business as
conducted or contemplated to be conducted by the Company during the Employment
Term.

 

5.6.3 That for a period of one year following a termination of employment other
than following a Change of Control, he shall not, directly or indirectly, hire
any member of senior management of the Company (defined as an officer with a
title of vice president or higher) or solicit for hire any employee of the
Company; provided, however, that general solicitations not targeted to Company
employees shall not be deemed to violate this covenant.

 

5.6.4 That during his employment hereunder, he will not, directly or indirectly,
solicit or take away or attempt to solicit or take away, the business of any of
the material customers of or suppliers to the Company.

 

5.6.5 That Executive agrees that, for a period of one year following his
termination of employment under this Agreement, he shall, upon Company’s
reasonable request and in good faith and with his best efforts, subject to his
reasonable availability, cooperate and assist Company in any dispute,
controversy, or litigation in which Company may be involved and with respect to
which Executive obtained knowledge while employed by the Company or any of its
affiliates, successors, or assigns, including, but not limited to, his
participation in any court or arbitration proceedings, giving of testimony,
signing of affidavits, or such other personal cooperation as counsel for the
Company shall request. Any such activities shall be scheduled, to the extent
reasonably possible, to accommodate Executive’s business and personal
obligations at the time. The Company shall pay Executive’s reasonable travel and
incidental out-of-pocket expenses incurred in connection with any such
cooperation, as well as the reasonable costs of an attorney Executive engages to
advise him in connection with the foregoing.

 

5.7 Certain Definition. The following definitions are applicable to this Section
5:

 

5.7.2 Confidential Information. “Confidential Information” shall mean
information and compilation of information relevant to the business of the
Company provided to Executive during his employment with the Company and/or an
affiliate of the Company or to

 

9



--------------------------------------------------------------------------------

which Executive had access or which he compiled while an employee of the Company
mid/or an affiliate of the Company, including, but not limited to, information
regarding any trade secrets, proprietary knowledge, operating procedures,
finances, financial condition, organization, employees, customers, clients,
agents, other personnel, business activities, budgets, strategic or financial
plans, objectives, marketing plans, prices and price lists, operating and
training materials, data bases and analyses, designs, formulae, test data and
all other documents relating thereto or strategies of the Company; provided,
however, the term Confidential Information as used herein shall not include
information: (i) which has become public, published or is otherwise in the
public domain through no fault of Executive prior to any disclosure thereof by
Executive; (ii) which was known to Executive prior to his employment or
affiliation with the Company; (iii) which is required to be disclosed by
statute, regulation or court order, or (iv) which is known generally to the
toy/game and children’s educational and entertainment products industry.

 

5.7.3 The Company. As used throughout this Section 5, the term “Company” shall
be deemed to include and refer to any company or person affiliated with the
Company.

 

5.8 Remedies. In view of the position of confidence which Executive will enjoy
with the Company and the anticipated relationship with the clients, customers,
and employees of the Company and its affiliates pursuant to his employment
hereunder, and recognizing both the access to confidential financial and other
information which Executive will have pursuant to his employment, Executive
expressly acknowledges that the restrictive covenants set forth in this Section
5 are reasonable and necessary in order to protect and maintain the proprietary
interests and other legitimate business interests of the Company and its
affiliates. Executive further acknowledges that (1) it would be difficult to
calculate damages to the Company and its affiliates from any breach of his
obligations under this Section 5, (ii) that injury to the Company and its
affiliates from any such breach would be irreparable and impossible to measure,
and (iii) that the remedy at law for any breach or threatened breach of this
Section 5 would therefore be an inadequate remedy and, accordingly, the Company
shall, in addition to all other available remedies (including without limitation
seeking such damages as it can show it and its affiliates has sustained by
reason of such breach and/or the exercise of all other rights it has under this
Agreement), be entitled to injunctive and other similar equitable remedies.

 

SECTION 6. REPRESENTATIONS BY EXECUTIVE

 

Executive represents and warrants that he is free to enter into and perform each
of the terms and conditions of this Agreement; and that his execution and/or
performance of all his obligations under this Agreement does not and will not
violate or breach any other agreement between Executive and any other person or
entity. Executive acknowledges that but for this representation and warranty,
the Company would not agree to enter into this Agreement.

 

SECTION 7. ASSIGNABILITY.

 

This Agreement is binding upon and inures to the benefit of the parties and
their respective heirs, executors, administrators, personal representatives,
successors and assigns. The Company may assign its rights or delegate its duties
under this Agreement at any time and from time to time, but such assignment
shall not relieve the Company of its obligations hereunder.

 

10



--------------------------------------------------------------------------------

However, the parties acknowledge that the availability of Executive to perform
services and the covenants provided by Executive hereunder have been a material
consideration for the Company to enter into this Agreement. Accordingly,
Executive may not assign any of his rights or delegate any of his duties under
this Agreement, either voluntarily or by operation of law, without the prior
written consent of the Company, which may be given or withheld by the Company in
its sole and absolute discretion.

 

SECTION 8. NOTICES.

 

All notices, requests, demands or other communications hereunder shall be deemed
to have been duly given when delivered, addressed as follows (or at such other
address is the addressed party may have substituted by notice pursuant to this
Section 8):

 

If to Executive:

 

Tim Bender

   

148 Canyon Lakes Way

   

San Ramon, CA 94583

If to the Company:

 

LeapFrog Enterprises, Inc.

   

6401 Hollis Street, Suite 100

   

Emeryville, CA 94608

   

Attn: Vice President, Human Resources

 

SECTION 9. MISCELLANEOUS.

 

9.1 Entire Agreement. This Agreement and the exhibits hereto and the agreements
referenced herein embody the entire representations, warranties, covenants and
agreements in relation to the subject matter hereof and supersede any previous
agreement (including any prior draft or version of this Agreement), whether
written or oral, between the Company and Executive. No other representations,
warranties, covenants, understandings or agreements in relation hereto exist
between the panics except as otherwise expressly provided herein.

 

9.2 Amendment. This Agreement may not be amended except by an instrument in
writing duly executed by the parties hereto.

 

9.3 Applicable Law; Choice of Forum. This Agreement has been made and executed
under, and will be construed and interpreted in accordance with, the laws of the
State of California.

 

9.4 Attorneys’ Fees. The Company agrees to reimburse Executive for legal fees
incurred in connection with the preparation and negotiation of this Agreement up
to a maximum of $12,500. In any action or proceeding to enforce or interpret
this Agreement, or arising out of this Agreement, the prevailing party or
parties are entitled to recover a reasonable allowance for fees and
disbursements of counsel and costs of arbitration or suit, to be determined by
the court in which the action or proceeding is brought.

 

9.5 Provisions Severable. Every provision of this Agreement is intended to be
severable from every other provision of this Agreement. If any provision of this
Agreement is held to be void or unenforceable, in whole or in part, the
remaining provisions will remain. in

 

11



--------------------------------------------------------------------------------

full force and effect, unless the remaining provisions are so eviscerated by
such holding that they do not reflect the intent of the panics in entering into
this Agreement. If any provision of this Agreement is held to be unreasonable or
excessive in scope or duration, that provision will be enforced to the maximum
extent permitted by law.

 

9.6 Non-Waiver of Rights and Breaches. Any waiver by a party of any breach of
any provision of this Agreement will not be deemed to be a waiver of any
subsequent breach of that provision or of any breach of any other provision of
this Agreement. No failure or delay in exercising any right, power, or privilege
granted to a party under any provision of this Agreement will be deemed a waiver
of chat or any, other right, power or privilege. No single or partial exercise
of any right, power or privilege granted to a party under any provision of this
Agreement will preclude any other or further exercise of that or any other
right, power or privilege.

 

9.7 Interpretation of Agreement. Each of the parties has been represented by
counsel in the negotiation and preparation of this Agreement. The parties agree
that this Agreement is to be construed as jointly drafted, Accordingly, this
Agreement will be construed according to the fair meaning of its language, and
the rule of construction that ambiguities are to be resolved against the
drafting party will not be employed in the interpretation of this Agreement.

 

9.8 Gender and Number. Concerning the words used in this Agreement, the singular
form shall include the plural form, the masculine gender shall include the
feminine or neuter gender, and vice versa, as the context requires, and the word
‘person’ shall include any natural person partnership, corporation, association,
trust, estate or other legal entity.

 

9.9 Headings. The headings of the Sections and Paragraphs of this Agreement am
inserted for ease of reference only, and will have no effect in the construction
or interpretation of this Agreement.

 

9.10 Counterparts. This Agreement and any amendment or supplement to this
Agreement may be executed in two or more counterparts, each of which will
constitute an original but all of which will together constitute a single
instrument. Transmission by facsimile of an executed counterpart signature page
hereof by a party hereto shall constitute due execution and delivery of this
Agreement by such party.

 

9.11 No Mitigation; Payment Obligations Absolute. Executive shall not be
required to mitigate damages or the amount of any payment provided for under
this Agreement by seeking other employment or otherwise, nor shall the amount of
any payment provided for under this Agreement be reduced by any compensation
earned by Executive as a result of employment by another employer. The Company’s
obligations to pay Executive the amounts provided hereunder shall be absolute
and unconditional and shall not be affected by any circumstances, including,
without limitation, any set-off, counterclaim, recoupment, defense or other
right the Company may have against Executive, any of which may be asserted
against Executive in a separate proceeding.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement to
be dully executed and delivered as of the date first above written.

 

EXECUTIVE:

/s/ Timothy Bender

--------------------------------------------------------------------------------

TIMOTHY BENDER

COMPANY:

LEAPFROG ENTERPRISES, INC.

/s/ Michael Wood

--------------------------------------------------------------------------------

MICHAEL WOOD

PRESIDENT & CEO

 

13